         Case 3:16-cv-00534-RNC Document 170 Filed 06/09/21 Page 1 of 3




                          UNITED STATES DISTRICT COURT

                               DISTRICT OF CONNECTICUT


ESTATE OF GUGSA ABRAHAM                     :      NO.: 3:16-CV-00534 (RNC)
DABELA, ET AL                               :
                                            :
                                            :
v.                                          :
                                            :
TOWN OF REDDING, ET AL.                     :      JUNE 9, 2021


                                JOINT STATUS REPORT


        Pursuant to the Court’s Order dated May 26, 2021 (Doc. #165), the parties

hereby submit the following:

     1. Georgetown volunteer firemen #G 79, #G 54, Preston Boyd, and Gregory Zap

        provided DNA buccal swab samples in July of 2020;

     2. All of the individuals who were served with a subpoena have produced their DNA

        samples pursuant to the parties agreed upon protocol; and

     3. All of the DNA samples have been tested and there were no findings that change

        any of the previous submissions to the Court.
      Case 3:16-cv-00534-RNC Document 170 Filed 06/09/21 Page 2 of 3




PLAINTIFFS,                         DEFENDANTS,
ESTATE OF GUGSA                     TOWN OF REDDING, DOUGLAS FUCHS,
ABRAHAM DABELA, ET AL               RYAN ALCOTT, MARC DELUCA, PETER
                                    QUINN, TIMOTHY SUCCI, BRANDON
                                    KAUFMAN, BRITTANY SALAFIA and
                                    MICHAEL LIVINGSTON, Individually and
                                    in their Official capacities



By   /s/ Keith Altman              By       /s/ Thomas R. Gerarde
  Keith Altman                          Thomas R. Gerarde
  phv08843                              ct05640
  Excolo Law, PLLC                      Howd & Ludorf, LLC
  2670 Lahser Road, Ste 401             65 Wethersfield Avenue
  Southfield, MI 48033                  Hartford, CT 06114
  (866) 939-2656                        (860) 249-1361
  E-Mail: kaltman@lawampmmt.com         (860) 249-7665 (Fax)
                                        E-Mail: tgerarde@hl-law.com




                                    2
        Case 3:16-cv-00534-RNC Document 170 Filed 06/09/21 Page 3 of 3




                                     CERTIFICATION

       This is to certify that on June 9, 2021, a copy of the foregoing Joint Status Report
was filed electronically and served by mail on anyone unable to accept electronic filing.
Notice of this filing will be sent by e-mail to all parties by operation of the Court’s
electronic filing system or by mail to anyone unable to accept electronic filing as
indicated on the Notice of Electronic Filing. Parties may access this filing through the
Court’s CM/ECF System.

Solomon M. Radner, Esq.
Keith Altman, Esq.
Excolo Law, PLLC
26700 Lahser Rd., Suite 401
Southfield, MI 48033

Felice M. Duffy, Esq.
Duffy Law, LLC
770 Chapel Street, Suite 4F
New Haven, CT 06510

Michael N. LaVelle, Esq.
Pullman & Comley, LLC
850 Main Street
Bridgeport, CT 06604


                                       __/s/ Thomas R. Gerarde_______
                                                 Thomas R. Gerarde




                                             3
